Citation Nr: 1147371	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability.  

2. Entitlement to service connection for neck disability.  

3. Entitlement to service connection (for treatment purposes) of teeth other than numbers 23, 24, and 25.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bipolar disorder and declined to reopen a claim of service connection for residuals of a head and face injury (claimed as cervical spine condition).  

The Veteran's "virtual" claims file shows that a January 2010 rating decision separately denied service connection for posttraumatic stress disorder (PTSD).  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) the matters of service connection for a bipolar disorder and for PTSD have been subsumed in the issue of service connection for a variously diagnosed psychiatric disability.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset the Board notes that in a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified treatment records for such must be secured to ensure proper adjudication of the claims on a complete record.    

An April 2006 VA mental health psychological assessment notes that the Veteran last worked in 1990 at which time he was deemed disabled by the Social Security Administration (SSA).  It was noted that the Veteran had received SSA disability benefits for thirteen years, ending in January 2006.  Nothing in the evidence of record indicates which disabilities SSA considered in any disability benefits determination and there are no SSA records associated with the claims file (or any indication such were sought); development to secure them is required.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

	Variously diagnosed psychiatric disability

On the Veteran's April 1981 service separation examination the examiner made a notation of "job related depression, no current treatment."  In an associated Report of Medical History the Veteran endorsed "Depression or excessive worry."
VA outpatient treatment records show diagnoses of Major Depression in 1988 and Major Depressive Disorder (MDD) ("R/O bipolar disorder") in April 2006; he alleges that his current psychiatric disabilities are related to his Air Force service.  

The Board finds that the evidence of record suggests that the Veteran may be may have a current psychiatric disability that is associated with his service.  Accordingly, the "low threshold" standard as to when a VA examination is necessary is met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)).  38 C.F.R. § 3.159(c)(4).  

In his May 2008 notice of disagreement (NOD) the Veteran stated that he checked himself into the Dallas VA Medical Center (VAMC) for two weeks in 1992.  While some VA mental health records from the late 1980's were secured, there are no such records for the alleged 1992 inpatient stay, and they must be sought.  
	Neck disability

In July 1989 the Veteran filed a claim of service connection for "pain to my head a neck" caused by head trauma in service.  A November 1991 rating decision denied service connection for "head and face injury."  Notably, service connection for a neck disability was not addressed in that rating decision.  In December 1997 the Veteran filed a claim of service connection for "neck injuries" and "head injury" and the RO (in a June 1998 rating decision) considered such as claims to reopen for residuals of a neck injury and head injury respectively.  The Veteran's instant claim (received in January 2007) was for a cervical spine disability.  While the RO treated this as a claim to reopen for "head and face injury" and included the neck disability therein, the Board notes that the Veteran's July 1989 claim of service connection for a neck disability was not adjudicated on the merits and must be treated as a pending original claim.  Accordingly adjudication of this matter upon completion of development should be de novo.  

On an April 1991 Request for Information the RO requested all the Veteran's additional STRs and clinical records.  A hand written notation from the National Personnel Records Center (NPRC) notes that the Veteran's entrance and separation physicals and dental records were furnished and that for a search of clinical records "NA Form 1342" should be used.  The Veteran returned a completed Form 1342 noting that he received treatment for basketball and football injuries at Grand Forks Air Force Base Hospital (AFB).  In an attached statement he noted that he sustained two sports related injuries to the head and neck in 1979-1980 and 1980-1981.  In response to an additional request in July 1991, an October 1991 handwritten notation notes that the NPRC was sending all available records and "flagging" for the rest of the records to be sent upon receipt.  From review of the record it appears that alternate source development for clinical records was not pursued further, and that there was no further follow-up by the RO or NPRC regarding the majority of the Veteran's STRs from 1967 to 1981 (the claims file contains only entrance and separation examination reports and dental records).  Further development for STRs is necessary.  

Additionally, in a May 2008 statement the Veteran noted that shortly after his discharge from service he began working for Campbell's Soup Company as a machine operator and was treated for pain in his neck, shoulders, and spine by a company doctor.  He noted that he also received additional treatment after being assigned different duties at the company.  Records of such treatment are not associated with the claims file and have not been sought.  Accordingly, the Board finds that further development in this regard is necessary. 

Service connection (for treatment purposes) of teeth other than 23, 24, and 25.   

An August 1986 dental rating granted the Veteran service connection (for treatment purposes) of teeth 23, 24, and 25.  Nothing in the dental rating suggests that service connection for other teeth was considered.  In his February 2007 claim the Veteran indicated that he sought to establish service connection for "treatment for dental - loss of teeth . . ."  An April 2007 RO response letter advised the Veteran that service connection for treatment purposes had been previously established for teeth numbers 23, 24, and 25.  His response to that was that he sought service connection for teeth other than 23, 24, and 25.  The June 2007 rating decision merely notes that service connection for dental treatment purposes was previously established for teeth 23, 24, and 25 (and does not discuss the Veteran's claim as to other teeth).  Nonetheless, the August 2008 statement of the case (SOC) included the issue of service connection for teeth other than numbers 23, 24, and 25.  While the Veteran submitted correspondence which could be construed as an NOD, there was no initial rating decision from which the Veteran could disagree.  Notably, an SOC is not an initial determination in connection with a claim and cannot confer jurisdiction on the Board absent an initial rating decision.  See Hamilton v. Brown, 39 F.3d 1574, 1584 (1994); 38 U.S.C.A. § 7105(b)(1) ("[A] notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination) (Emphasis added).  Accordingly, such procedural defect requires that the matter be returned to the RO.  Significantly, the Veteran has not been provided VCAA-compliant notice in this matter.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for medical records) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an exhaustive search to locate the Veteran's outstanding STRs, to include 
exhaustive alternate source development for records of the treatment he reports he received for injuries to the head and neck (including at Grand Forks AFB Hospital in 1979-1980 and 1980-1981), to include contacting that facility, as well as any facility where records from that facility may have been retired.  Any negative responses should be associated with the claims file.  All development efforts and responses must be documented in detail in the claims file.   

2. The RO should obtain from SSA a copy of any decision, either granting or denying the Veteran's claim for SSA disability benefits, as well as copies of any and all medical records or examinations underlying such determination and associate all obtained records with the claims file.  If such records are unavailable, the reason must be explained (and the Veteran should be so notified).    

3. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for psychiatric and neck disabilities from July 2008 to the present.  The RO should also seek records of inpatient mental health treatment he received at the Dallas VAMC in 1992.  

The RO should also ask the Veteran to identify any and all providers of private evaluation and/or treatment he has received for his cervical spine and psychiatric disabilities, and to provide the releases needed for VA to secure records of such evaluations and treatment.  Of particular interest are the complete records of treatment he received in the course of his employment at Campbell's Soup Company in the early 1980's  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the evaluations and treatment from all sources identified.  

4. Regarding his claim of service connection (for treatment purposes) of teeth other than 23, 24, 25, the RO should provide the Veteran VCAA-compliant notice, and afford him the opportunity to respond. 

5. The RO should arrange for any further development suggested by the record as to the claim of service connection (for treatment purposes) of teeth other than numbers 23, 24, and 25, and then adjudicate the claim and advise the veteran of the determination..  If he files a notice of disagreement with a negative decision and perfects an appeal after a SOC is issued, the matter should be returned to the Board.

6. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current cervical spine disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should identify (by medical diagnosis) the Veteran's current cervical spine disability and opine whether it at least as likely as not (a 50 percent or greater probability) that such is related to his service (and specifically to the alleged head and neck trauma therein).  

7. The RO should then adjudicate in the first instance the Veteran's claim (pending since July 1989) of service connection for a neck disability.  If, and only if, the Veteran files a notice of disagreement with a negative decision and perfects an appeal after a SOC is issued, the case should be returned to the Board.

8. The RO should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The RO must advise the examiner of any corroborated stressor events (or if there is no corroborated stressor) and whether or not the Veteran served in an area of hostilities.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each and every psychiatric disability found. 

b. As to each chronic psychiatric disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) related to (was incurred in or aggravated by) the Veteran's active service (to include complaints and notations of depression therein)? 

c. If PTSD is diagnosed, identify the stressor and symptoms that support such diagnosis.  If PTSD is not diagnosed, the examiner should explain in detail why the Veteran does not meet the criteria for such diagnosis.

The examiner must explain a rationale for all opinions.

9. The RO should then re-adjudicate the claim of service connection for a variously diagnosed psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

